Exhibit 12.1 STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Unaudited) For the Years Ended December 31, (in thousands, except ratios) Earnings (Loss): Net income (loss) $ ) $ ) $ $ $ ) Add: Fixed Charges Add: Amortization of capitalized interest Less: Interest capitalized ) Net income (loss), as adjusted $ ) $ ) $ $ $ ) Fixed Charges: Total interest expensed $ Amortization of financing costs Estimated interest portion of operating leases Total fixed charges $ Fixed Charges and Fixed Charge Ratio: Earnings (deficiency) to fixed charges $ ) $ ) $ $ $ ) Earnings to fixed charges ratio — — 2.5x 3.8x —
